April 27, 2012 Ajay Koduri Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington DC 20549 Re:Norman Cay Development, Inc. Form 10-Q for the quarter ended January 31, 2012 Filed March 14, 2012 Form 8-K dated January 23, 2012 Filed January 30, 2012 Response letter dated March 5, 2012 File No. 333-167284 Dear Mr. Koduri, Please be advised that we have recently retained Sichenzia Ross Friedman Ference LLP as our new corporate counsel. Accordingly, they will be assisting the Company in responding to comments contained in the staff letter (the “Staff Letter”), dated April 4, 2012. As a result of the change in corporate counsel, we need additional time to complete responses to the Staff Letter. Therefore, we respectfully request a two-week extension to submit responses to the Staff Letter by May 11, 2012. Very truly yours, NORMAN CAY DEVELOPMENT, INC. /s/ Dean Huge By: Dean Huge Title:Chief Financial Officer
